 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDLOCKHEED AIRCRAFT CORPORATION, GEORGIA DIVISIONandWILLIAM E. EVANS, JR., AND J. T. FRENCH, Peti-tionersandENGINEERSAND ARCHITECTS ASSOCIATION,AIRCRAFT CHAPTER, MARIETTA SECTION. Case No.10-RD-133. December17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John S. Patton,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The Petitioners assert that the Union is no longer therepresentative of certain employees of the Employer, as de-fined in Section 9 (a) of the Act.The Union is a labor organi-zation recognized by the Employer as the exclusive bargainingrepresentative for the employees designated in the petition.3.The Union contends that the petition should be dismissedon the grounds that J. T. French, one of the decertificationPetitioners,was a supervisor during the period of time thathe obtained the showing of interest to support the petition andthat he is,closely allied to and identified with management andis therefore disqualified from filing the petition.J.T.Frenchis classified as a manufacturing engineer inthe fabrication methods department, group A. Group Ais com-posed of 5 other manufacturing engineers in addition to French,2manufacturing technicians, and 1 clerk-typist, all of whomwork under the supervision of the group supervisor. Frenchis the senior manufacturing engineer.During the past 212years he has acted, in the absence of the group supervisor,as supervisor of group A for a total of 18 days. While sub-stituting for the group supervisor,he coordinates group ac-tivities,assigns work to the members of group A when neces-sary, answers questions posed by the employees, and proc-esses the manufacturing engineers'requests for such thingsasservices,equipment,manufacturing aids, and projecttooling.The record shows that French, while substituting for thegroup supervisor does not posses the same authority, nor doeshe assume the full duties and responsibilities.In this regardFrench has no authority to hire, discharge reprimand, disci-pline, or take any other personnel action with respect to theemployees. During the absence of the group supervisor, suchpersonnel problems are handled directly by the manager ofthe fabrication methods department. Moreover, if French isrequired to make out an employee performance-rating formwhile acting. as group supervisor, he merely fills in suchform in accordance with the detailed instructions left with107 NLRB No. 122. LOCKHEED AIRCRAFT CORPORATION, GEORGIA DIVISION437him by the group supervisor and, unlike the group supervisor,does not sign the performance rating. The record furthershows that although French, while substituting for the groupsupervisor, reviews the numerous request forms of themanufacturingengineers,those requests which he does notapprove are sent to the department manager for review. Whilesubstituting for the group supervisor, French continues hisregular work of manufacturing engineer and spends approxi-mately 30 percent of his time performing the additional dutiesmade necessary by the group supervisor's absence. Theregular group supervisor spends 100 percent of his timeperforming his supervisory duties.As French only sporadicallyserves asgroup supervisor,itis clear that he is not a supervisor within the meaning oftheAct. iWe further find, contrary to the Union, that evenduring the intervals French substitutes for the group super-visor, he is not a supervisor within the meaning of the Act.And, as the record does not show, as contended by the Union,that French is closely "allied to and identified with manage-ment," or that French "was acting in behalf of" the Employer,weconcludethatFrench is a proper decertificationpetitioner.'Accordingly, we find that a question affecting commerceexistsconcerning the representation of employees of theEmployer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act. 34.We find that all employees with job classificationslisted in Appendix A, attached hereto, employed at the Em-ployer'sMarietta, Georgia, plant, excluding all other em-ployees, guards, and supervisors within the meaning of theAct, constitute a unit appropriate for the purposes of collec-tivebargainingwithin themeaning of Section 9 (b) of theAct.4[Text of Direction of Election omitted from publication.]iWayside Press, 104 NLRB 10282Calumet & Hecla, Inc , (Wolverine Tube Division), 105 NLRB 950.3The parties do not urge that the contract covering the employees involved herein whichexpires December 16, 1953, constitutes a bar to this proceeding.4The parties agree that this is an appropriate unit for collective-bargaining purposes.APPENDIX AAerodynamicist AAerodynamicsEngineerAirplaneSpecifications Engi-neerAnalytical Chemist AAssembly Manufacturing En-gineerC.A.A. LiaisonEngineerCommercial ArtistConstruction Engineer ADesign Engineer ADesign SpecialistElectrical Engineer AEngineering DrawingsCheckerFabrication ManufacturingEngineerFlight Manuals Engineer A 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlight Test Analysis Engi-neerFlight Test Engineer AFunctional Test Engineer--ElectricalFunctional TestEngineer--ElectronicsFunctional Test Engineer--Hydraulic -MechanicalFunctional Test TechnicianFunctional Test Technician-ElectronicsInstrumentation Engineer ALiaison EngineerManufacturing Research Engi-neerManufacturing TechnicianMechanicalDesignEngineer AMethods and Time StandardsEngineer AProcess Analyst "A"ProcessEngineerProduction Design EngineerProduction Methods EngineerResearch EngineerSalvage EngineerService Engineer AStandards Analyst "A"StandardsEngineerStress AnalystStress EngineerStructuresEngineerToolEngineerTool ResearchEngineerTooling StandardsEngineerTooling Standards TechnicianWeight AnalystWeightEngineerWind Tunnel Test EngineerDrafting Engineer ADraftsman AEngineeringAssistantEngineeringContact Man,EngineeringTechnicianFlight Test Analyst ALaboratory AssistantLoftsman AMechanicalDesignDraftsmanParts Catalog AnalystParts Catalog TechnicianProcess Control AnalystResearch Technician ATechnical ComputerTechnical Writer ATime -Study ManTool Procurement AnalystP.R.MALLORY & CO., INC.andINTERNATIONAL UNIONOF ELECTRICAL RADIO AND MACHINE WORKERS, CIOandEMPLOYEES REPRESENTATIVE COMMITTEE OFP. R. MALLORY & CO., INC.P.R.MALLORY & CO., INC.andINTERNATIONAL UNIONOF ELECTRICAL RADIO AND MACHINE WORKERS, CIO,Petitioner.Cases Nos.13-CA-1297 and 13-RC-2860. De-cember 18, 1953DECISION AND ORDEROn July 10, 1953, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattachedhereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal107 NLRB No. 103.